DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/374,914 filed 04/04/2019.
Claims 1-20 are pending in the Application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an electronic device, comprising: a housing including a first and second plates; a touchscreen display including first and seconds portions; a conductive coil; a wireless charging circuit; a first shielding layer; and a second shielding layer, classified in H02J7/025.
II. Claims 10-13, drawn to an electronic device, comprising: a housing including a first and second plates; a touchscreen display including first and seconds portions; a conductive coil; a wireless charging circuit; a memory; and at least one processor, wherein the at least one processor is configured to deactivate at least part of the second portion of the touchscreen display when the touchscreen display is in an active state during reception of power by the conductive coil, classified in G06F3/0416.
III. Claims 14-20, drawn to an electronic device, comprising: a housing including a first and second plates; a touchscreen display including first and seconds portions; multiple conductive coils; a wireless charging circuit; a memory; and at least one processor, wherein the at least one processor is configured to deactivate at least one , classified in G06F3/0416.
The inventions are independent or distinct, each from the other because:
Claim(s) 14-20 (Group III) is/are generic to the following disclosed patentably distinct species: Group I and Group II. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, such as: a first shielding layer, and a second shielding layer (Group I);  a memory; and at least one processor, wherein the at least one processor is configured to deactivate at least part of the second portion of the touchscreen display when the touchscreen display is in an active state during reception of power by the conductive coil (Group II); a memory; and at least one processor, wherein the at least one processor is configured to deactivate at least one conductive coil overlapping the second portion of the touchscreen display among the multiple conductive coils when the touchscreen display is in an active state during reception of power by remaining ones of the multiple conductive coils (Group III). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
7.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c) the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141
9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
11/23/2021


/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851